884 So.2d 470 (2004)
John H. GARVIN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D04-3167.
District Court of Appeal of Florida, Fourth District.
October 6, 2004.
John H. Garvin, Lake City, pro se.
No appearance required for appellee.
PER CURIAM.
John H. Garvin appeals a trial court order summarily denying his motion to enforce his plea agreement or vacate plea, in which he alleged that the forfeiture of his gain time by the Department of Corrections thwarted his plea bargain. Garvin's motion did not comport with the requirements of Florida Rule of Criminal Procedure 3.850. The trial court summarily denied the motion as successive and redundant. Our review suggests that Garvin's prior post-conviction motions challenged the legality of the forfeiture of jail *471 and gain time, but did not seek withdrawal of his plea agreement.
Appellant may have stated a legally cognizable claim for enforcement of his plea agreement or withdrawal of his plea. See State v. Jackson, 842 So.2d 1040 (Fla. 3d DCA 2003); Williamson v. State, 841 So.2d 694 (Fla. 2d DCA 2003); Dellahoy v. State, 816 So.2d 1253 (Fla. 5th DCA 2002).
We therefore affirm the trial court's summary denial of this motion, but without prejudice to Garvin's right to file a motion for post-conviction relief in the trial court on this claim which is verified and otherwise comports with the requirements of rule 3.850, and which demonstrates timeliness under that rule as well.
STEVENSON, TAYLOR and MAY, JJ., concur.